Title: To Thomas Jefferson from Robert Smith, 7 July 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            
                                7 July 1807
                            
                        
                        Last advice 
                        Gun Boats.
                        4 in Matthewes co. on the Stocks
                        4 at Hampton hauled up.
                        4 at Norfolk — afloat & ready for service
                        4—do.    nearly ready—
                        
                            Rt Smith
                     
                        
                    